DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 8,957,299).
	Regarding claims 1 and 18, Kim discloses a thermoelectric element comprising a thermoelectric composite comprising: a first layer including a thermoelectric semiconductor material (C6/L35-39; C8/L46-51); and a second layer comprising a conductive inorganic filler (C7/L52-55; C8/L46-51), wherein the first layer and the second layer are stacked in a layered form (C6/L35-39; C8/L46-51) constituting a superlattice structure (C5/L40; note: when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions 
	Regarding claim 2, Kim discloses all the claim limitations as set forth above. Kim further discloses the conductive inorganic filler is in the form of a nanosheet (C8/L42-45).
	Regarding claim 7, Kim discloses all the claim limitations as set forth above. Kim further discloses the thermoelectric semiconductor material comprises bismuth (C8/L57).
	Regarding claim 8, Kim discloses all the claim limitations as set forth above. Kim further discloses the thermoelectric semiconductor material comprises a Bi-Te compound (C6/L46-60; C8/L57).
	Regarding claim 16, Kim discloses all the claim limitations as set forth above. Kim further discloses a dimensionless figure of merit of the thermoelectric composite is ZT=(S2 δ T)/k, where S is a Seebeck coefficient, δ is an electrical conductivity, T is absolute temperature, and k is a thermal conductivity (C5/L26-29), and based on the values disclosed ZT=(.0001902 * 50000 * 400) / k (Fig. 6A Example 1 at 400 k; Fig. 7A Example 1 at 400 K).
	Regarding claim 17, Kim discloses all the claim limitations as set forth above. Kim further discloses a Seebeck coefficient of the thermoelectric composite is 190 microvolts per Kelvin (Fig. 6A Example 1 at 400 k).
	Regarding claim 19, Kim discloses all the claim limitations as set forth above. Kim further discloses a thermoelectric module comprising a first electrode, a second electrode, and the thermoelectric element interposed between the first electrode and the second electrode (C2/L58-62).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,957,299) as applied to claim 1 above.
	Regarding claim 3, Kim discloses all the claim limitations as set forth above. Kim further discloses the conductive inorganic filler is in the form of a nanosheet (layered structure disclosed in C8/L42) having a thickness of about 0.1 nm to about 2 nm (C8/L44). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 9, Kim discloses all the claim limitations as set forth above. 
	While Kim does disclose the thermoelectric semiconductor material follows the formula AxBy where A is at least one of Bi and Sb, B is at least one of Te and Se, x is a number in a range of more than 0 and less than about 2, and y is a number in a range of more than 0 and less than about 3 (C6/L51-56), Kim does not explicitly disclose the thermoelectric semiconductor material is Bi2Te2.79Se0.21.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric semiconductor material of Kim with the formula Bi2Te2.79Se0.21 because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	With regard to the limitation "wherein the thermoelectric semiconductor material is a p-type or n-type thermoelectric semiconductor material", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,957,299 - hereinafter referred to as Kim 1) as applied to claim 1 above, in view of Kim et al. ("Ambipolar thermoelectric power of chemically-exfoliated RuO2 nanosheets" - hereinafter referred to as Kim 2).
	Regarding claims 4-6, Kim 1 discloses all the claim limitations as set forth above.
	While Kim 1 does disclose the conductive inorganic filler comprises Ag (C7/L53), that the nano-inclusions may be randomly distributed (C8/L66-67) in the second layer, and that the thermoelectric matrix of the second layer may also be independently selected (C9/L8-10), Kim 1 does not explicitly disclose the conductive inorganic filler comprises a ruthenium oxide nanosheet of the formula RuO(2+x) wherein 0 ≤ x ˂ 0.1.
	Kim 2 discloses a thermoelectric composite comprising a conductive inorganic filler comprising Ag and comprising a ruthenium oxide nanosheet of the formula RuO2 (first line of right column on page 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric matrix of the second layer of Kim 1 with RuO2, as disclosed by Kim 2, because as taught by Kim 2 RuO2 has low resistivity and high thermodynamic stability (lines 8-10 of right column of page 1). 
	Additionally, as evidenced by Kim 2, the use of RuO2 as a thermoelectric matrix material amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using RuO2 as the thermoelectric matrix material of the second layer of Kim based on the teaching of Kim 2.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,957,299) as applied to claim 1 above, in view of Kozuka et al. (US 2018/0330843) and further in view of Osada et al. ("Two-Dimensional Dielectric Nanosheets: Novel Nanoelectronics From Nanocrystal Building Blocks").
	Regarding claims 10-15, Kim discloses all the claim limitations as set forth above.
	Kim does not explicitly disclose the thermoelectric material comprises a metal oxide, wherein the metal oxide comprises Sr(2-m)BamNb3O10.
	Kozuka discloses an electrically conductive oxide sintered compact usable as substitutes for metals in thermoelectric materials ([0021], [0041]), and further discloses the oxide comprises (KaNabLicCd)e(DfEg)Oh, with a+b+c+d=1, e and h are arbitrary values, f and g are values satisfying f+g=1, C is one or more kinds of elements selected from a list in which strontium (Sr) and barium (Ba) are listed, and D is one or more kinds of elements selected from a list which includes niobium (Nb) ([0071]).
	It would have been obvious to one of ordinary skill in the art to form the thermoelectric material of Kim with the metal oxide disclosed by Kozuka, because as taught by Kozuka, the electrically conductive oxide sintered compact is usable as a substitute for metals in thermoelectric materials ([0041]).
	While modified Kim does disclose h is an arbitrary value for forming the perovskite oxide (Kozuka - [0071]), modified Kim does not explicitly disclose h=10 and f=3.
	Osada discloses the use of perovskite nanosheets as building blocks with C being Sr, e=2, f=3, and h=10 (page 215, right column, line 3 of third paragraph; Figure 4B). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the niobate of modified Kim with f=3 and h=10, as disclosed in the strontium niobate compound disclosed in Osada, because Kozuka discloses that h is an arbitrary value (Kozuka - [0071]), and forming the compound with f=3 and h=10, rather than f=1, amounts to the substitution of a known niobate compound in the art used in strontium compounds, and one of ordinary skill would have a reasonable expectation of success when forming the niobate of modified Kim with f=3 and h=10 based on the teaching of Osada. Additionally, with regard to the niobate of modified Kim, the disclosed values are close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium).
	With regard to the limitation "wherein the thermoelectric semiconductor material comprises a metal oxide having a layered crystal structure", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	If the metal oxide disclosed in modified Kim does not have a layered crystal structure, Osada discloses a strontium niobate compound with a layered crystal structure (Figure 4b). It would have been obvious to form the strontium niobate compound of modified Kim with a layered crystal structure, because as evidenced by Osada, the formation of a strontium niobate structure in a layered crystal structure is known in the art, and one of ordinary skill would have a reasonable expectation of success when forming the strontium niobate compound of modified Kim with a layered crystal structure based on the teaching of Osada. (Note: the term "layered" does not require a specific direction in which the layering occurs; the claim does not specify the direction of the layering, therefore, the crystal structure can be layered in multiple planes and/or in multiple directions).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726